United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Los Angeles, CA, Employer )
__________________________________________ )
A.J., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1894
Issued: March 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 16, 2011 appellant filed a timely appeal from the May 16, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her claim for a recurrence
of total disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of total disability on or after December 15, 2010 due to her August 21, 2010 work
injury.

1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on August 21, 2010 appellant, then a 44-year-old transportation
security officer, sustained a thoracic sprain, unspecified right shoulder sprain and right chest wall
contusion due to a fall at work. Appellant fell backwards off a leaner stool which suddenly
lowered, hit her right shoulder and back on the wall behind her and slid down to the floor.
During an August 27, 2010 medical examination, she complained of upper back, right rib area
and right shoulder pain but specifically denied having neck pain.
After a period of total disability, appellant returned to work in a light-duty position at the
employing establishment. She was restricted from lifting more than five pounds, engaging in
overhead work and torquing or twisting with the right upper extremity. Appellant required a 15minute break every 2 hours. She stopped work and claimed a recurrence of total disability on
December 15, 2010 due to her August 21, 2010 work injury.2
In a December 6, 2010 report, Dr. Rick F. Pospisil, an attending Board-certified
orthopedic surgeon, stated that appellant complained of pain in her right shoulder and neck. He
indicated that she had a functioning diagnosis of cervical sprain/strain and impingement of the
right shoulder with shoulder sprain. Dr. Pospisil stated that appellant’s “impairment status
remains temporarily totally disabled for two weeks.”
In a December 14, 2010 form report, Dr. Archie R. Mays, an attending Board-certified
orthopedic surgeon, stated that appellant complained that the level of her neck pain was 3 out of
10. He diagnosed overuse syndrome of the right arm, internal derangement of the right shoulder,
lateral epicondylitis of the right elbow, right carpal tunnel syndrome and lumbosacral
spain/strain and indicated that he instructed appellant to remain off work for two weeks. In
another December 14, 2010 form report, Dr. Mays diagnosed cervical sprain/strain, lateral
epicondylitis of the right elbow and right carpal tunnel syndrome and determined that she should
remain off work until December 23, 2010.
In a December 28, 2010 letter, OWCP requested that appellant submit additional medical
evidence in support of her claim for a recurrence of total disability.
Appellant submitted a February 24, 2011 report in which Dr. Hormoz Zahiri, an attending
Board-certified orthopedic surgeon, reported findings of the examination of her neck and upper
extremities. Dr. Zahiri diagnosed post-traumatic myofascial headaches, myoligamentous
sprain/strain syndrome of the cervical spine, myoligamentous sprain/strain of the thoracic spine
and bursitis, rotator cuff tendinitis and impingement syndrome of the right shoulder. He deferred
an opinion on appellant’s work status to Dr. Mays.
Appellant submitted additional form reports in which Dr. Mays recommended various
work restrictions. The reports were dated January 11, February 3, 17, 28, March 3, 31, April 14
and 28, 2011. Dr. Mays placed restrictions on appellant’s lifting, usually indicating that she

2

Appellant filed additional claims alleging that she continued to be unable to perform her light-duty work.

2

could not lift more than five pounds.3 He also variously recommended such restrictions as no
engaging in overhead work, no repetitive use of the right arm, no prolonged standing, no upward
and downward gazing with the neck and no repetitive bending and stooping.4 Dr. Mays
diagnosed such conditions as overuse syndrome of the right upper extremity, lateral epicondylitis
of the right elbow, right carpal tunnel syndrome, internal derangement of the right shoulder,
lumbosacral sprain/strain and right shoulder sprain/strain.
In a May 16, 2011 decision, OWCP denied appellant’s claim finding that she did not
submit sufficient medical evidence to establish that she sustained a recurrence of total disability
on or after December 15, 2010 due to her August 21, 2010 work injury. It noted that the medical
evidence appeared to attribute her disability to conditions that were not accepted as work related.
LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.5
ANALYSIS
OWCP accepted that appellant sustained a thoracic sprain, unspecified right shoulder
sprain and right chest wall contusion due to a fall at work. Appellant returned to light-duty work
for the employing establishment but later claimed that she sustained a recurrence of total
disability on after December 15, 2010 due to her August 21, 2010 work injury.6 The Board finds
that she did not submit sufficient medical evidence to establish her claim.
Appellant submitted a December 6, 2010 report in which Dr. Pospisil, an attending
Board-certified orthopedic surgeon, diagnosed cervical sprain/strain and impingement of the
right shoulder with shoulder sprain and indicated that she remained temporarily totally disabled
for two weeks. Dr. Pospisil’s report does not establish that she sustained a work-related
recurrence of total disability beginning in December 2010 because he did not provide a clear
opinion that her disability was caused by her August 21, 2010 work injury. The conditions of
3

In his January 11, 2011 note, Dr. Mays indicated that appellant could not lift more than 20 pounds. On
March 31, 2011 he stated that she could not push or pull more than 10 pounds.
4

In several of the notes, Dr. Mays recommended that appellant take a 15-minute break every 2 hours and that she
try to work with her right arm close to her body as she experienced pain when stretching her right arm while holding
weight.
5

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

6

In her light-duty position, appellant was restricted from lifting more than five pounds, engaging in overhead
work and torquing or twisting with the right upper extremity. She needed to take a 15-minute break every 2 hours.

3

cervical sprain/strain and impingement of the right shoulder have not been accepted by OWCP as
related to the August 21, 2010 work injury or other work factors. When appellant was initially
examined after her August 21, 2010 injury, she specifically denied having neck pain. She did
not report having neck pain until October 2010.
In a December 14, 2010 form report, Dr. Mays, an attending Board-certified orthopedic
surgeon, diagnosed overuse syndrome of the right arm, internal derangement of the right
shoulder, lateral epicondylitis of the right elbow, right carpal tunnel syndrome and lumbosacral
spain/strain. He indicated that he instructed appellant to remain off work for two weeks. In
another December 14, 2010 form report, Dr. Mays recommended that she remain off work
through December 23, 2010. The December 14, 2010 reports of Dr. Mays do not establish a
work-related recurrence of total disability beginning in December 2010 because he did not
provide a clear opinion that appellant’s disability was caused by her August 21, 2010 work injury
or other work factors. None of the medical conditions diagnosed by him have been accepted as
work related.7
Dr. Mays also produced additional form reports, dated between January and April 2011,
in which he recommended various light-duty work restrictions. Although some of these work
restrictions were somewhat more restrictive than those that appellant worked under when she
stopped work on December 15, 2010, he did not provide a clear opinion that the new work
restrictions were necessitated by residuals of appellant’s August 21, 2010 work injury or other
work factors. Dr. Mays continued to diagnose numerous conditions that were not accepted as
work related, including overuse syndrome of the right upper extremity, lateral epicondylitis of
the right elbow, right carpal tunnel syndrome and internal derangement of the right shoulder.
Therefore, these reports do not show that appellant sustained a recurrence of total disability on or
after December 15, 2010 due to her August 21, 2010 work injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of total disability on or after December 15, 2010 due to her August 21,
2010 work injury.

7

In a February 24, 2011 report, Dr. Zahiri, an attending Board-certified orthopedic surgeon, reported findings of
the examination of appellant’s neck and upper extremities. However, he indicated that he was deferring an opinion
on her work status to Dr. Mays.

4

ORDER
IT IS HEREBY ORDERED THAT the May 16, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

